      Case 1:19-cr-00036-NONE Document 26 Filed 07/08/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SAUL QUINTANA
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00036-NONE-1
12                     Plaintiff,                   STIPULATION TO WAIVE PRELIMINARY
                                                    HEARING AND SET STATUS
13   vs.                                            CONFERENCE; ORDER
14   SAUL QUINTANA,
                                                    Date: July 27, 2020
15                    Defendant.                    Time: 2:00 p.m.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Joseph Barton, counsel for plaintiff, and Assistant
20   Federal Defender Meghan D. McLoughlin, counsel for defendant, Saul Quintana, that the
21   preliminary hearing currently scheduled for July 13, 2020, at 2:00 p.m. be vacated and a status
22   conference be set for July 27, 2020, at 2:00 p.m.
23          Mr. Quintana made his initial appearance on June 29, 2020. At the hearing, the matter
24   was set for a preliminary hearing on July 13, 2020, per counsel’s request. Since the initial
25   appearance, counsel has been able to further discuss the case with Mr. Quintana, via telephone.
26   As a result of those communications, Mr. Quintana wishes to waive his right to a preliminary
27   hearing on the petition to revoke supervision. In addition, Mr. Quintana seeks to have this matter
28   set for a status conference in three weeks, in order to conduct additional investigation and to
      Case 1:19-cr-00036-NONE Document 26 Filed 07/08/20 Page 2 of 2


 1   discuss with the government a potential resolution of this matter. Accordingly, the parties agree
 2   that the preliminary hearing set for July 13, 2020 be vacated and a status hearing be set for July
 3   27, 2020, at 2:00 p.m.
 4
 5                                                 Respectfully submitted,
 6                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 7
 8   Date: July 7, 2020                            /s/ Joseph Barton
                                                   JOSEPH BARTON
 9                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
10
11                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
12
13   Date: July 7, 2020                            /s/ Meghan D. McLoughlin
                                                   MEGHAN D. McLOUGHLIN
14                                                 Assistant Federal Defender
                                                   Attorney for Defendant
15                                                 SAUL QUINTANA
16
17
18
19                                               ORDER
20          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the preliminary hearing
21   set for Monday, July 13, 2020 at 2:00 p.m. be vacated, and a status conference set for July 27,
22   2020 at 2:00 p.m.
23   IT IS SO ORDERED.
24
        Dated:     July 8, 2020                               /s/ Barbara    A. McAuliffe            _
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                      2
